





EXHIBIT 10.35


By Email


 




December 4, 2018




Mr. Savneet Singh




Re:    Offer of Employment (“Offer Letter”)


Dear Savneet,


We are pleased to extend you an offer to serve as Interim Chief Executive
Officer and President (“Interim CEO”) of PAR Technology Corporation (the
“Company”), reporting directly to the Company’s Board of Directors (“Board”).


As Interim CEO of the Company you will perform those duties and shall have such
authority, duties, and responsibilities normally consistent and incident to the
offices of Chief Executive Officer and President, and you shall perform such
additional duties and shall have such additional authority and responsibilities
as the Board may prescribe. Your principal office will be located in New York,
New York, provided that you understand and agree that you will be required to
travel to properly fulfill your employment duties and responsibilities.


The term of your employment with the Company will commence as of the Effective
Date and continue through June 30, 2019, and will, thereafter, continue for
consecutive fiscal quarters unless terminated by you or the Company.
You will devote all of your business time, energy, business judgment, knowledge
and skill and your best efforts to the performance of your duties with the
Company, provided that the foregoing shall not prevent you from (a) continuing
to serve as a director of CoVenture, LLC, Blockchain Power Trust (TSXV:BPWR.UN;
TEP.DB), Produce Pay, Inc. and EcoLogic Solutions, Inc. and, with the prior
written approval of the Board, serving on the boards of directors (and board
committees) of non-profit organizations and other for profit companies, (b)
participating in charitable, civic, educational, professional, community or
industry affairs, and (c) managing your passive personal investments, so long
as, in the reasonable discretion and good faith of the Board, such activities,
individually or in the aggregate, do not interfere or conflict with your duties
and responsibilities to the Company or create a potential business or fiduciary
conflict.


You will continue to serve as a Director of the Company, however, as an
executive officer of the Company, from and after the Effective Date, you will
not be eligible to be compensated as a non-employee director; provided that the
5,334 shares of restricted stock granted to you on June 8, 2018 shall continue
to vest in accordance with the terms of the applicable grant-notice - restricted
stock award and restricted stock award agreement. Your execution of this Offer
Letter shall constitute your resignation from the Compensation Committee and the
Nominating and Corporate Governance Committee of the Board, effective as of the
Effective Date.


Your initial base salary will be $18,211.54 bi-weekly, equivalent to an
annualized base salary of $473,500, paid in accordance with the Company’s
regular payroll practices, for your full-time efforts, of at least 40 hours per
week. Your base salary will be subject to annual review by the Board (or
Committee thereof) and may be adjusted from time to time in the Board's (or
Committee’s) sole discretion.


Beginning with the fiscal year ending December 31, 2019, you will participate in
the Company’s short-term incentive plan (“STI”) as in effect from time to time
for executive officers (“STI”). You will have the opportunity to earn, on an
annual basis, a cash bonus subject to the achievement of the Company’s
performance goals for the applicable year, as established by the Company’s Board
(or Committee thereof). Your annual STI bonus target amount for the fiscal year
ending December 31, 2019 is 75% of your then base salary earned in such fiscal
year. Annual STI bonus targets for subsequent fiscal years are subject to
approval and adjustment by the Board (or Committee thereof). Any annual STI
bonus earned will be paid in the fiscal year immediately following the fiscal
year to which such annual STI bonus relates at the same time annual STI bonuses
are paid to other senior executives of the Company. You must remain continuously
employed with the Company through the date





--------------------------------------------------------------------------------





of the bonus payment for a fiscal year ended to receive such payment for that
fiscal year; provided, in the event your employment is terminated by you for
“good reason” (as described herein, including the Company’s right to cure) or
the Company terminates your employment for reasons other than on account of (i)
“for cause” (as defined in the PAR Technology Corporation 2015 Equity Incentive
Plan (the “Plan”)), (ii) your inability to substantially perform your duties on
account of a physical or mental injury, illness or impairment, or (iii) on
account of a breach by you of the terms and conditions of this Offer Letter
(including the terms of the Non-Disclosure; Non-Solicitation Agreement, attached
to this Offer Letter as Appendix A, and which forms a part of this offer (the
“NDA”)), you will be paid your annual STI bonus earned but unpaid with respect
to the fiscal year during which such termination occurs, pro-rata through the
effective date of termination or preceding the date of termination; such annual
STI bonus to be paid at the same time annual bonuses are paid to other senior
executives of the Company. All STI bonus payments, if any, are subject to the
approval of the Board (or Committee therefor).


For purposes of this Offer Letter, “good reason” means any of the following,
which is not cured by the Company within 30 days following written notification
from you to the Company as required below: (i) the required relocation of your
primary work location (New York, New York); (ii) the diminution (other than
temporarily while physically or mentally incapacitated or as required by
applicable law) in your title, duties, authorities or responsibilities,
excluding immaterial diminutions not taken in bad faith; or (iii) the Company's
breach of its material obligations to you under this Offer Letter. You will
provide the Company with a written notice detailing the specific circumstances
alleged to constitute good reason within 30 days after you first know, or with
the exercise of reasonable diligence would know, of the occurrence of such
circumstances, and must actually terminate employment within 30 days following
the expiration of the Company's cure period as set forth above if the Company
has failed to substantially cure the alleged breach. Otherwise, any claim of
such circumstances as "good reason" shall be deemed irrevocably waived by you.


On the third full trading day of the Company’s common stock on the New York
Stock Exchange following the Company’s filing of its current report on Form 8-K
announcing your appointment as Interim CEO, you will be granted (“Performance
Bonus”) 5,000 restricted shares of the Company’s common stock (“Restricted
Stock”) under the PAR Technology Corporation 2015 Equity Incentive Plan
(“Plan”). The shares of Restricted Stock that are the subject of the Performance
Bonus shall vest on the earlier of: (a) the effective date of a Change of
Control (as defined in the Plan) and (b)the closing share price of the Company’s
common stock being at or above the Performance Threshold for at least 60
consecutive trading days on the NYSE, where the Performance Threshold is defined
as 130% of the average closing price (a 30% premium) of the Company’s common
stock in the immediate past 20 consecutive trading days prior to the Effective
Date.


Subject to satisfaction of any applicable eligibility requirements, you will be
eligible to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain, or contribute to for the benefit of its
executive officers, which includes health insurance, LTD/ADD/life insurance, and
401(k). You will be reimbursed for travel and other expenses in accordance with
the Company’s reimbursement policy, including reimbursement for the rent of an
apartment or house in or near New Hartford, New York. You will be entitled to
four (4) weeks of paid vacation per calendar year (accruing at the rate of
1-week per quarter) and paid holidays in accordance with the Company’s vacation
policy. The Company reserves the right to amend, modify or terminate any of its
benefit plans, policies, or programs at any time and for any reason.


All forms of compensation paid to you as an employee shall be less all
withholdings and deductions as required by law. All awards of equity shall be
subject to the approval of the Board (or Committee thereof).


Your employment will be at will, and this Offer Letter does not represent any
guarantee of employment for any period. If you wish to resign from your
employment with the Company, we request not less than 30 days’ written notice.


The validity, interpretation, construction and performance of this Offer Letter,
and all acts and transactions pursuant hereto and the rights and obligations of
the parties hereto shall be governed, construed, and interpreted in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts of law.


This Offer Letter and those documents expressly referred to herein (including
the NDA) embody the complete agreement and understanding between you and the
Company with respect to the subject matter herein and supersede and preempt any
prior understandings, agreements, or representations by and between you and the
Company, written or oral, which may have related to the subject matter hereof in
any way.


If you agree with the terms and conditions of this Offer, please evidence your
agreement by signing the enclosed copy of this Offer Letter in the space
indicated and return it to me, together with a fully executed NDA. Your
signature will acknowledge that you have read and understand and agree to the
terms and conditions of this Offer Letter. Your service as Interim CEO and
President of the Company under the terms of this Offer Letter shall commence
December 4, 2018.







--------------------------------------------------------------------------------





Feel free to contact me if you have questions or if you need any additional
information.




Sincerely,


    
/s/ Darla Haas
Darla Haas, Chief Human Resources Officer


Accepted and Agreed to:




/s/ Savneet Singh
Savneet Singh
Dated: December 4, 2018







